Citation Nr: 0531700	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-17 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Whether a rating decision in October 1997, which found 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, involved clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than September 
11, 2000, for a grant of entitlement to service connection 
for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.  
His appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Cleveland, Ohio, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The Board remanded the case in August 2004 with instructions 
that the RO adjudicate the issue of whether an October 1997 
rating decision, which found that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for a low back disorder, contains CUE.  
The RO adjudicated that issue in a May 2005 rating decision 
and found that the October 1997 rating decision does not 
contain CUE.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed October 1997 rating decision found that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back condition as secondary to his service-connected pes 
planus. 

3.  The October 1997 rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision. 

4.  An unappealed April 1999 rating decision also found that 
new and material evidence had not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a back condition as secondary to his service-connected pes 
planus.

5.  On September 11, 2000, the RO received a letter from a VA 
physician indicating that the veteran chronic back condition 
was exacerbated by his altered gait.  

6.  A November 2001 rating decision granted service 
connection for degenerative lumbar disease and assigned an 
effective date of September 11, 2000.  


CONCLUSIONS OF LAW

1.  The October 1997 rating decision, which declined to 
reopen the veteran's claim of entitlement to service 
connection for a back condition as secondary to his service-
connected pes planus, does not contain CUE.  38 C.F.R. § 
3.105 (2005).

2.  The criteria for an effective date prior to September 11, 
2000, for the grant of service connection for a low back 
disorder as secondary to service-connected pes planus have 
not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to an effective date 
prior to September 11, 2000, for the grant of service 
connection for a low back disorder.  In particular, he claims 
that an October 1997 rating decision, which found that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for a low back 
condition, should be revised on the basis of CUE.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.




I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in November 2001 and May 2005, a statement of the case (SOC) 
issued in July 2002, and supplemental statements of the case 
(SSOCs) issued in March 2003 and May 2005.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  These documents 
also provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A.           
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  

The Board also notes that the issue on appeal arises from a 
notice of disagreement as to the initial rating assigned for 
the newly service-connected low back disorder.  In other 
words, the issue on appeal represents a "downstream" issue as 
described in VAOPGCPREC 8-2003 (December 22, 2003), a 
precedent opinion of VA's General Counsel that is binding on 
the Board (see 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 
14.507 (2004)).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  In this 
case, adequate notice was provided under 38 U.S.C. § 5103(a) 
as to the original claim for service connection for a back 
disorder; therefore, the issue currently on appeal falls 
within the exception for the applicability of 38 U.S.C.A. § 
5103(a).  

As to the CUE issue, the Court has held that the provisions 
of the VCAA do not apply to a claim based on a previous final 
decision having been the result of clear and unmistakable 
error.  See Livesay v. Principi, 15 Vet. App. 165, 174 (2001) 
(en banc).  The Court found that an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process."  See Livesay, 15 Vet. 
App. at 178.  As such, an allegation of CUE does not actually 
represent a "claim" but rather is a collateral attack on a 
final decision.  The Board therefore finds the provisions of 
the VCAA and its implementing regulations are not applicable 
to the adjudication of the issue involving CUE.

Finally, as to the earlier effective date claim, the VA must 
also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  This requirement has been met.  There 
does not appear to be any outstanding medical records that 
are relevant to this appeal which could be construed as an 
informal claim concerning the issue on appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  Clear and Unmistakable Error

The veteran claims that an October 1997 rating decision that 
declined to reopen a claim of entitlement to service 
connection for a back condition as secondary to his service-
connected pes planus contains CUE.  For the reasons set forth 
below, the Board disagrees and finds to legal basis to 
support of his claim involving CUE.

The RO issued a May 1946 rating decision in which it granted 
service connection for pes planus.  In April 1991, the 
veteran filed a claim of entitlement to service connection 
for a back condition as secondary to his service-connected 
pes planus.  The RO denied the veteran's claim in an April 
1991 rating decision.  That decision was affirmed by the 
Board in a November 1991 decision.  

The veteran attempted on several occasions to reopen his 
claim of entitlement to service connection for a back 
condition as secondary to his service-connected pes planus.  
Rating decisions dated in February 1993, October 1993, July 
1995, April 1996, and June 1996 found that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a back condition as 
secondary to his service-connected pes planus.  

In a May 1997 decision, the Board also found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
low back condition as secondary to his service-connected pes 
planus.  In July 1997, the Board received the veteran's 
motion for reconsideration of the Board's May 1997 decision.  
The veteran's motion was denied by the Board in September 
1997.  

After submitting additional medical evidence, the RO issued 
an October 1997 rating decision in which it declined to 
reopen the veteran's claim of entitlement to service 
connection for a back condition as secondary to his service-
connected pes planus.  In an October 1997 letter, the veteran 
was notified of that decision, the bases for the decision, 
and of his right to appeal.  However, that decision was not 
appealed and became final.  See 38 U.S.C.A § 7105(d) (West 
2002 & Supp. 2005).  Therefore, the October 1997 decision can 
be revised only upon a showing that it was clearly and 
unmistakably erroneous.  See 38 U.S.C.A.  §§ 5108, 5109A 
(West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) (2005); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Pursuant to 38 C.F.R. § 3.104(a) (2005), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the October 1997 
rating decision.  38 C.F.R. § 3.105.  At the time of that 
decision, service connection for VA disability compensation 
purposes was awarded to a veteran who served on active duty 
during a period of war or during a post-December 31, 1946, 
peacetime period, for any disease or injury that was incurred 
in or aggravated by a veteran's active service, or for 
certain chronic diseases, such as arthritis, that were 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1997).

In addition, a disability which was proximately due to or 
results from another disease or injury for which service 
connection has been granted was to be considered a part of 
the original condition.  See 38 C.F.R. § 3.310(a) (1997).  
When aggravation of a veteran's nonservice-connected 
condition was proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Board notes that the October 1997 rating decision did not 
adjudicate the veteran's claim on the merits because the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a back condition as secondary to his 
service-connected pes planus.  VA law and regulation at the 
time of the October 1997 rating decision provided that, in 
general, a final decision issued by the RO may not thereafter 
be reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7105(c) (West 
1991).  In 1997, 38 U.S.C.A. § 5108 stated that, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and reviewed.  In determining whether to reopen a previously 
denied claim, VA had to first determine whether the evidence 
is new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1997).  If VA determined that the 
evidence was new and material, the case was reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, VA had to look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

New and material evidence meant evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant.  38 C.F.R. § 3.156 
(1997).  In order to be considered new, evidence had to not 
merely summarize or repeat evidence submitted in previous 
proceedings.  New evidence was considered material when it 
was relevant and probative of the issue at hand.  There had 
to be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).

In determining whether the October 1997 rating decision 
contains CUE, the Board must analyze the RO's determination 
that new and material evidence had not been submitted since 
the Board's May 1997 decision.  

The evidence of record at the time of the October 1997 rating 
decision included the veteran's service medical records, VA 
medical records, private medical records, and the veteran's 
own statements in support of his claim.  

The veteran's service medical records made no reference to 
any back problems.  
Indeed, a low back disorder was first clinically identified 
in a June 1990 X-ray report, which revealed degenerative 
changes in the apophyseal joints in the lower lumbar spine 
with hypertrophic spurring throughout the lumbar spine and 
narrowing at the L5-S1 disc space.  A private physician noted 
that this X-ray report gave the impression of lumbar 
spondylosis, but concluded that the veteran had mild 
lumbosacral strain with degenerative lumbosacral changes, 
which were consistent with his age group.

VA outpatient  treatment records dated from 1991 to 1992 also 
showed treatment for the veteran's low back condition.  X-
rays performed in February 1992 revealed osteophytes from 
lumbar vertebral bodies suggestive of degenerative changes.  
In February 1992, the diagnostic assessment was probable 
facet degenerative arthritis with muscle spasms in the back.  
At a VA consultation in December 1992, the veteran reported a 
history of low back pain since 1978.  The diagnostic 
impression was chronic low back pain with osteoarthritis, 
unchanged since examination in 1991.  

Private chiropractor records reflect treatment in 1994 for a 
diagnosis of lumbar sprain/strain of the lumbar and 
lumbosacral area and low back pain. 

At a personal hearing in March 1996, the veteran testified 
that he did not get medical treatment for his back in 
service, that he wore a corset, that his back problem was 
related to his service-connected pes planus, and that a VA 
doctor, whom he only saw one time, told him that she did not 
know why his back was not recognized as secondary to his 
feet.

In a May 1996 letter, J.H., M.D., a VA physician, indicated 
that he had been treating the veteran since 1989 for a 
variety of nonservice-connected disorders.  Dr. J.H. noted 
that the veteran was service connected for pes planus and 
that the veteran attributed a chronic back condition to his 
service-connected disability.  However, Dr. J.H. did not 
express an opinion that the two disorders were related.

Evidence added to the record between the time of the May 1997 
Bord decision and the October 1997 rating decision included a 
June 1997 letter, in which Dr. J.H. noted that the veteran 
"is presently service-connected for PES PLANUS.  He has 
chronic lower back pain which is exacerbated by his service-
connected condition and has required shoe inserts and 
periodic pain medication."

Also added to the record at the time was a September 1997 
letter from Dr. J.H. in which he noted that the veteran was 
service connected for pes planus, and that he had a chronic 
back condition which may be exacerbated by an altered gait.  
Dr. J.H. also noted that lumbar spine films revealed bone 
spurs at multiple levels. 

After reviewing the forgoing evidence, the RO issued a 
decision in October 1997 in which it found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back condition as secondary to his service-connected pes 
planus.  The RO noted that Dr. J.H.'s letter did not include 
the following information: a description of objective 
findings about the veteran's low back disorder; a description 
of objective findings about the veteran's service-connected 
pes planus; and citation of the specific objective findings 
which, in Dr. J.H.'s opinion, prove that the veteran's pes 
planus exacerbated his low back condition. 

The RO also found that Dr. J.H.'s September 1997 letter was 
even more equivocal.  For example, the RO noted that Dr. J.H. 
did not describe X-ray or examination findings concerning the 
veteran's feet, nor did he describe the veteran's gait.  He 
also did not state that the veteran's gait changed body 
mechanics in such a way that it put an unnatural strain on 
the bones and muscles of the lumbar spine, and did not cite 
to objective findings which would prove that the veteran's 
low back condition was any worse than it would have been had 
he not also had pes planus.  The RO concluded that Dr. J.H.'s 
opinion was based on speculation that an altered gait might 
exacerbate a low back condition.  The RO thus found that the 
record still did not contain a medical opinion based on 
specific objective findings that the veteran's pes planus 
actually caused or aggravated his low back condition.  

The veteran does not allege that the correct facts, as they 
were known at the time, were not before the adjudicator.  
Instead, the veteran's central argument in support of his CUE 
claim is that Dr. J.H.'s opinions warranted reopening of his 
claim and a subsequent grant of service connection for a back 
condition.  In other words, the veteran is disagreeing with 
how the evidence was evaluated by the RO in October 1997, 
which can never form the basis of a finding of CUE.  The 
Court has held that, "In order for there to be a valid claim 
of [CUE], . . . [t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Russell, 3 Vet. App. at 313-14; see also Eddy, 9 
Vet. App. at 54. (holding that an asserted failure to 
evaluate and interpret correctly the evidence is not clear 
and unmistakable error). 

Although Dr. J.H. later indicated in his June 1997 letter 
that the veteran's chronic back pain was exacerbated by his 
pes planus, the RO found that he failed to indicate that the 
underlying disability had worsened as a result of this 
service-connected disability.  Further, the RO noted that in 
Dr. J.H.'s September 1997 opinion, he opined that the 
veteran's chronic back condition may be exacerbated by an 
altered gait.  As a whole, the RO determined in October 1997 
that Dr. J.H.'s opinions were speculative and not supported 
by rationale, and inadequate with which to reopen the 
veteran's claim.  

Based on the foregoing, the Board finds that while arguably 
Dr. J.H.'s opinions might be found to be both new and 
material and as such, sufficient to reopen the veteran's 
claim at the time, the veteran has not pointed to undebatable 
error in the October 1997 rating decision which constitutes 
CUE.  See Eddy, 9 Vet. App. at 54. (holding that an asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error). 

The Board has also considered the argument that CUE is shown 
by the fact that service connection for a low back disorder 
was eventually granted by the RO in November 2001.  The Board 
finds that his argument has no merit, as a determination 
concerning CUE must be based on the record and the law that 
existed at the time of the prior decision.  See Russell, 3 
Vet. App. at 313-314; see also Porter v. Brown, 5 Vet. App. 
233, 235-236 (1993) (holding that subsequently developed 
evidence is not applicable to a claim of clear and 
unmistakable error).  The November 2001 rating decision that 
granted service connection for a low back condition was 
issued after new evidence had been obtained including a VA 
examination and opinion based on examination of the veteran 
and review of the entire record.  Such evidence did not exist 
at the time of the November 2001 rating decision, and 
therefore may not be considered in the determination of 
whether CUE was then present.  Fugo, supra. 

Accordingly, the Board finds that the October 1997 rating 
decision was in accordance with acceptable rating judgment, 
and did not contain CUE.  Hence, the appeal is denied.

III.  Earlier Effective Date

The veteran claims that he is entitled to an effective date 
prior to September 11, 2000 for the grant of service 
connection for a low back disorder on the basis of applicable 
law and regulations pertaining to effective dates.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied as a result of initial review 
of determination, and the claimant fails to timely appeal 
that decision by filing a notice of disagreement within the 
one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 7104(b), 7105(c)).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
intent to apply for one or more VA benefits may be considered 
an informal claim.  38 C.F.R. § 3.155.  Such an informal 
claim must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2001); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999). 

The essential facts in this case are not in dispute.  The 
record shows that the veteran filed his initial claim for 
service connection for a back condition in April 1991.  That 
claim was denied by the RO in an April 1991 rating decision.  
After perfecting an appeal, the Board affirmed the RO's 
denial in a November 1991 decision.  

On several occasions the veteran attempted to reopen his 
claim of entitlement to service connection for a back 
condition as secondary to his service-connected pes planus.  
Rating decisions dated in February 1993, October 1993, July 
1995, April 1996, and June 1996 found that new and material 
evidence had not been submitted to reopen that claim.  

In a May 1997 decision, the Board also found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
low back condition as secondary to his service-connected pes 
planus.  In July 1997, the Board received the veteran's 
motion for reconsideration of the Board's May 1997 decision.  
The veteran's motion was denied by the Board in September 
1997.  

After submitting additional medical evidence, the RO issued 
rating decisions in October 1997 and April 1999 in which it 
declined to reopen the veteran's claim of entitlement to 
service connection for a back condition as secondary to his 
service-connected pes planus.  The veteran was notified of 
the most recent denial of his claim and of his appellate 
rights in an April 1999 letter, but did not seek appellate 
review within one year of notification.  Therefore, the April 
1999 rating decision is final and not subject to revision 
upon the same factual basis.  See 38 U.S.C.A.         § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

Following that final decision, the veteran submitted a letter 
from Dr. J.H., which was received at the RO on September 11, 
2000.  This letter includes a medical opinion that the 
veteran's chronic back condition had been aggravated by an 
altered gait as a result of his service-connected pes planus.  
The RO treated this letter as an attempt to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.  In October 1990, the veteran submitted a 
VA Form 21-4738 (Statement in Support of Claim) in which he 
requested that his claim for service connection for a low 
back disorder be reopened.

The RO developed the record by affording the veteran a VA 
examination in October 2001.  The examiner also reviewed the 
veteran's claims folder at the time.  At that time, the 
examiner agreed with Dr. J.H. and concluded that the 
veteran's chronic degenerative low back condition was 
aggravated by his service-connected pes planus.

In a November 2001 rating decision, the RO reviewed the newly 
submitted evidence and granted service connection for a lower 
back condition as secondary to service-connected pes planus, 
effective September 11, 2000.

The veteran argues that the effective date should July 14, 
1997, the date he filed his claim to reopen which resulted in 
the October 1997 rating decision.  The Board finds that this 
argument has no legal merit.  As previously discussed, the 
rating decisions dated in October 1997 and April 1999 were 
not appealed and became final.  See 38 U.S.C.A. § 7105(c); 
see also 38 C.F.R. §§ 20.302, 20.1103.  Thereafter, the 
veteran did not attempt to reopen his claim until September 
11, 2000.  

The Court has held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," as 
it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to 
reopen a previously and finally denied claim.  See Sears v. 
Principi, 16 Vet. App. 244, (2002); see also Livesay 15 Vet. 
App. at 172 (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective date under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Further, under some circumstances, the date of 
outpatient or hospital treatment or date of admission to VA 
or uniformed services hospital will be accepted as the date 
of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) 
(2005).  However, 38 C.F.R. § 3.157(b) specifically states 
that once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of certain medical reports 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  Neither is applicable in the 
case at hand.  Nonetheless, the RO did assign an effective 
date of September 11, 2000, for the grant of service 
connection which the RO found to be the veteran's reopened 
claim.  Based on the foregoing, however, it is clear that 
under the governing legal criteria, an effective date earlier 
than that for the grant of service connection for a low back 
disability is not in order.    

The Board has thoroughly reviewed the record but finds no 
document between the April 1999 final rating decision and the 
September 2000 claim which could be construed as a claim for 
service connection for a low back disorder.  The law is clear 
that the effective date for a claim reopened after a final 
disallowance is the later of the date entitlement arose, or 
the date of receipt of the claim.  Accordingly, the effective 
date for service connection for a low back disorder cannot be 
earlier than September 11, 2000.  


ORDER

The appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


